IN     T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                      A T N A S H V IL L E




M A R K S . T ID M A N a n d                                                    )
E V E L Y N J . T ID M A N ,                                        )
                                                                    )
           P l a i n t i f f s /A p p e l l a n t s ,               )
                                                                    )           A p p e a l N o .
                                                                    )           0 1 -A -0 1 -9 7 0 8 -C V -0 0 3 8 0
V S .                                                               )
                                                                    )           D a v id s o n C i r c u it


                                                                                                 F L E
                                                                                                   I D
                                                                    )           N o . 9 7 C -1 7 6
T H E     S A L V A T IO N         A R M Y ,                                    )

J A M E S R . W O R T H Y , B E R T H A                                         )
W O R T H Y , K E N N E T H E . B R E W E R ,                                   )                   J u ly 1 5 , 1 9 9 8
F R E D R U T H ,                                )
                                                 )                                               C e c il W . C r o w s o n
        D e f e n d a n t s /A p p e l l e e s .                                )                  A p p e lla t e C o u r t
                                                                                                           C le r k

   A P P E A L E D           F R O M     T H E C IR C U IT C O U R T O F D A V ID S O N                         C O U N T Y
                                        A T N A S H V I L L E , T E N N E S S E E

                      T H E H O N O R A B L E W A L T E R                           C . K U R T Z , J U D G E




L A R R Y L        . C R A   IN
1 0 1 W e s       tp a rk    D r iv e , S u it e 2 5 0
B re n tw o      o d , T e    n n e s s e e 3 7 0 2 7
        A tt      o rn e y     f o r P l a i n t i f f s /A p p e l l a n t s

L . G    IN O M A R C H E T T I, J R .
W IL    L IA M G . M C C A S K IL L , J R .
T A Y      L O R , P H IL B IN , P IG U E , M A R C H E T T I
    &       B E N N E T T , P L L C
O n e       U n io n S t r e e t
P . O     . B o x 1 9 8 1 6 9
N a s    h v ille , T e n n e s s e e 3 7 2 1 9 -8 1 6 9
              A t t o r n e y s f o r D e f e n d a n t s /A p p e l l e e s
                                           A F F IR M E D         A N D        R E M A N D E D




                                                                                     B E N     H . C A N T R E L L , J U D G E
C O N C U R :
T O D D , P .J ., M .S .
C A IN , J .


                                                    O       P I N             I O        N



                       T w o fo r m e r S a lv a tio n A r m y o ffic e r s , a h u s b a n d a n d w ife

w h o h a d b e e n d e m o t e d a n d d is c h a rg e d , s u e d th e ir s u p e rio r o ffic e r s

a n d    T h e       S a lv a tio n        A rm y        it s e lf f o r in v a s io n            o f p r iv a c y , in t e n t io n a l

in flic t io n        o f e m o t io n a l d is tr e s s , n e g lig e n t                       in flic t io n         o f e m o t io n a l

d is tre s s , a n d           o u tra g e o u s          c o n d u c t.        T h e        C ir c u it C o u r t o f D a v id s o n

C o u n ty       d is m is s e d         th e    c o m p la in t fo r fa ilu r e                  to   s ta te      a     c la im    u p o n

w h ic h r e lie f c a n b e g r a n t e d . W e a ffir m , a n d h o ld , in a d d it io n , t h a t t h e

d e fe n d a n ts ’ a c t io n s w e r e p r o t e c t e d b y th e F ir s t A m e n d m e n t t o t h e

U n it e d S t a t e s C o n s tit u t io n .




                                                                        I.




                       T h e           p la in t iffs ,       M a rk            a n d          E v e ly n        T id m a n ,       w e re

c o m m is s io n e d            a s      lie u t e n a n t s      in        T h e      S a lv a tio n        A r m y ’s      S o u th e rn

T e r r it o r y .     A f t e r s e r v in g           a t c o m m u n it y            c e n te rs      in   B ir m in g h a m        a n d




                                                                   - 2 -
S e lm a , A la b a m a , t h e T id m a n s w e r e t r a n s fe r r e d t o N a s h v ille u n d e r t h e

c o m m a n d o f M a j o r J a m e s W o r t h y a n d h is w if e , M a j o r B e r t h a W o r t h y .




                             T h e   fo llo w in g          fa c ts    a re     a lle g e d     in     th e      c o m p la in t .        W e

r e c it e t h e m             a s if t h e y w e r e t r u e , a s w e a r e c o m p e lle d t o d o in r u lin g

o n t h e m o t io n t o d is m is s . C o r n p r o p s t v . S lo a n , 5 2 8 S .W .2 d 1 8 8 (T e n n .

1 9 7 5 ) . W e h a s t e n t o a d d , h o w e v e r , t h a t t h e y a r e o n ly a lle g a t io n s .




                             P r io r t o c o m in g t o N a s h v ille , M r . T id m a n h a d s o u g h t a n d

r e c e iv e d       p e r m is s io n            to      a tte n d    o u t s id e      c o u n s e li n g       fo r a      p e rs o n a l

p r o b l e m , u n d e r T h e S a l v a t i o n A r m y ’s m e d i c a l c o v e r a g e . S h o r t l y a f t e r

a r r iv in g in N a s h v ille , M r s . T id m a n w a s a p p r o a c h e d b y B e r t h a W o r t h y

r e g a r d in g         a      ru m o r a b o u t M r. T id m a n .                     M rs . W o rth y             a s s u re d      M rs .

T id m a n         th a t s h e         w a s         a c tin g   a s M r s . T id m a n ’s            p a s to r a n d        th a t th e

d e t a ils      d is c u s s e d          “ w o u ld        n o t le a v e       th e    r o o m .”          R e ly in g    o n      th e s e

a s s u r a n c e s , M r s . T id m a n c o n fid e d t o M r s . W o r t h y th a t h e r h u s b a n d

h a d   c o n fe s s e d             o n c e     to     h a v in g    a n     e x tr a m a r it a l a ff a ir .         M rs . W o rth y

t h e n r e c o m m e n d e d th a t t h e T id m a n s m e e t w it h h e r a n d h e r h u s b a n d

t h e n e x t d a y . D u r in g t h is m e e t in g , M a jo r J a m e s W o r t h y a s s u r e d t h e

T id m a n s         th a t t h e y            w e re      s p e a k in g      c o n fid e n t ia lly         a n d    th a t h e       w a s

a c t in g    in     a         p a s to r a l c a p a c it y .          H o w e v e r, M r. W o rth y                  b e ra t e d      a n d

in t e r r o g a t e d M a r k T id m a n in a n a c c u s a to r y m a n n e r ; h e d e m a n d e d a

c o n fe s s io n a b o u t t h e a ffa ir fr o m                     M a r k T id m a n ; a n d h e s ta t e d t h e o n ly

w a y f o r M r . T i d m a n t o s a v e f a c e w a s t o r e s ig n . M r . T i d m a n r e f u s e d

                                                                       - 3 -
t o c o n fe s s , a n s w e r in g o n ly t h a t h e h a d t o ld h is w ife e v e ry th in g s h e

n e e d e d        to        k n o w       a n d    th a t        th e y        w e re        c o m m it t e d              to      m a r r ia g e

c o u n s e lin g .




                        A t a b o u t th e              s a m e        t im e , E d w a r d           L a it y , T h e             S a lv a tio n

A r m y ’s     T e r r it o r ia l C o u n s e lo r               in     A t la n t a , c o n t a c t e d               M r . T i d m a n ’s

o u t s id e c o u n s e lo r , s e e k in g t o d is c o v e r t h e d e t a il s o f t h e c o u n s e li n g

s e s s io n s .




                        In     N o v e m b e r o f 1 9 9 5 , K e n n e th                         B re w e r, T h e                S a lv a tio n

A r m y ’s D iv is io n a l C o m m a n d e r , t o ld M r s . T i d m a n ’s fa t h e r o f t h e r u m o r

t h a t M a r k T i d m a n w a s e n g a g e d in a n o n g o in g a f f a i r . M r s . T i d m a n ’s

fa th e r c o n fro n te d                M rs . T id m a n            a b o u t th e         a lle g a t io n .            M r . B r e w e r ’s

m o t iv a tio n         w a s         a lle g e d ly     to   c a u s e        a     rift in      th e       T id m a n           fa m ily , t o

i n f l i c t s e v e r e e m o t i o n a l i n j u r y o n M a r k T i d m a n , a n d t o c a u s e h im                                      to

r e s ig n .




                        In J a n u a ry o f 1 9 9 6 , F r e d R u t h , t h e D ir e c t o r o f P e r s o n n e l

fo r T h e     S a lv a tio n             A rm y , s u m m o n e d                  th e     p la in t iffs      to     a        m e e t in g   in

N a s h v ille , b y           fa ls e ly      re p r e s e n tin g        to       th e m      th a t th e           p u rp o s e       o f th e

m e e t in g       w a s        a      p e r s o n n e l in t e r v ie w .             In s te a d , th e             T id m a n s         w e re

c o n fr o n t e d b y M r . R u t h , M a jo r B r e w e r , a n d M a jo r J a m e s W o r t h y , w h o ,

a g a in , t r ie d t o c o e r c e M r . T i d m a n in t o c o n f e s s in g h is in f id e lit y . I n t h e




                                                                       - 4 -
m e e t in g , M r . R u t h r e v e a le d t h a t h e h a d le a r n e d o f M r . T i d m a n ’s p a s t

h is t o r y o f p a s t o r a l c o u n s e li n g f r o m               M r . L a it y .




                     M r. a n d           M rs . T id m a n             w e re      la t e r   d is m is s e d      fro m      t h e ir

p o s it io n s in T h e S a l v a t io n A r m y a n d w e r e t o ld t o v a c a t e t h e ir liv in g

q u a r t e r s in t w o d a y s . M r . R u t h d is c lo s e d t o M r s . T i d m a n ’s fa t h e r t h e

d e t a ils o f t h e J a n u a ry m e e t in g .




                                                                   II.




                     T h e      T id m a n s       s u e d     J a m e s         a n d   B e r th a   W o rt h y , K e n n e th

B re w e r, a n d            F re d      R u th     fo r     in v a s io n        o f    p r iv a c y , in t e n t io n a l a n d

n e g lig e n t in flic t io n           o f e m o t io n a l d is tr e s s a n d               o u tra g e o u s     c o n d u c t.

T h e y n a m e d T h e S a l v a t io n A r m y it s e lf o n t h e t h e o r y o f r e s p o n d e a t

s u p e rio r .




                     T h e d e fe n d a n t s file d a m o t io n u n d e r T e n n . R . C iv . P . 1 2 t o

d is m is s       th e       a c tio n      b e c a u s e        (1 )     th e      d e fe n d a n t s ’ a c t io n s          w e re

p ro te c te d      b y      th e     F ir s t a n d       F o u rte e n th        A m e n d m e n t s      to   th e       U n it e d

S t a t e s C o n s tit u t io n a n d (2 ) t h e c o m p la in t fa ile d t o s ta t e a c la im                              u p o n

w h ic h r e lie f c o u ld b e g r a n t e d .                 T h e t r ia l ju d g e , in a w r it t e n o p in io n ,

h e ld t h a t t h e f a c t u a l r e c o r d w o u ld n o t s u p p o r t a c o n c lu s io n t h a t t h e

r e lig io u s fr e e d o m           c la u s e s o f t h e U n it e d S t a t e s C o n s tit u t io n p r o t e c t e d




                                                                 - 5 -
t h e d e fe n d a n t s . B u t t h e t r ia l ju d g e d id h o ld t h a t t h e c o m p la in t fa ile d

t o s ta t e a c la im             u n d e r a n y o f t h e t h e o r ie s a d v a n c e d b y th e p la in t iffs .




                                                                   III.

                                                      In v a s io n o f P r iv a c y




                       A lt h o u g h t h e T e n n e s s e e c o u r t s e a rlie r r e c o g n iz e d t h e t o r t

o f in v a s io n o f p r iv a c y , M a r t in v . S e n a t o r s , In c ., 4 1 8 S .W .2 d 6 6 0 (T e n n .

1 9 6 7 ),    t h is           c o u rt      m o re        re c e n t ly      a d o p te d          S e c .      6 5 2 A     o f    th e

R e s t a t e m e n t ( S e c o n d ) o f T o r t s a s t h e b a s is fo r t h e a c t io n . M a jo r v .

C h a r t e r L a k e s id e H o s p ., S h e l b y L a w                  N o . 4 2 , file d a t J a c k s o n , A u g . 3 1 ,

1 9 9 0 . T h e T i d m a n s a s s e rt o n a p p e a l t h a t t h e ir c a s e fa lls w it h in t w o

o f t h e R e s t a t e m e n t ’s c a t e g o r ie s : ( 1 ) t h e p u b lic d is c lo s u r e o f p r iv a t e

in f o r m a t io n ( S e c . 6 5 2 D ) , a n d ( 2 ) a n u n r e a s o n a b le in t r u s io n u p o n t h e

s e c lu s io n o f a n o t h e r ( S e c . 6 5 2 B ) .




                       T h e      k e y   to     th e      fir s t c a t e g o r y   is      th e       w o rd     “ p u b lic .”     In

M a jo r , w e         s a id      th a t th e         R e s ta t e m e n t r e q u ir e d          a    d is c lo s u r e    to    th e

p u b lic    a t la r g e           o r to      s o      m a n y    p e r s o n s    t h a t th e          m a tte r m u s t b e

r e g a r d e d a s s u b s ta n t ia lly c e rt a in t o b e c o m e o n e o f p u b lic k n o w le d g e .

M a jo r , s lip o p . a t * 9 . S e e a l s o B e a r d v . A k z o n a , 5 1 7 F . S u p p . 1 2 8 (E .D .

T e n n . 1 9 8 1 ).




                                                                   - 6 -
                     T h e c o m p la in t d o e s n o t a lle g e t h a t a n y p riv a te in fo r m a t io n

w a s    d is c lo s e d      to      a n y o n e     o u t s id e    T h e      S a lv a tio n    A rm y     c o m m a n d

e x c e p t M r s . T i d m a n ’s f a t h e r ( w h o w a s h im s e lf a f o r m e r o f f ic e r in T h e

S a lv a tio n A r m y ). T h e r e fo r e , t h e c o m p la in t d o e s n o t s ta t e a c a u s e o f

a c t io n u n d e r S e c t io n 6 5 2 (D ).




                     A s to        th e    u n r e a s o n a b le     in t r u s io n    c a te g o ry    d e s c rib e d     in

S e c t io n   6 5 2 (B ), th e           T id m a n s    a rg u e     o n      a p p e a l th a t th e     d e fe n d a n ts

“ in t r u d e d in t o t h e ir p e r s o n a l a n d fa m ily s o lit u d e u n d e r t h e g u is e o f

p a s t o r a l c o u n s e li n g w h e n t h e ir t r u e m o t i v e w a s t o in f l i c t e m o t i o n a l

s u ffe r in g .”    W e h a v e re a d t h e c o m p la in t a n d c a n n o t fin d t h e fa c t s o n

w h ic h t h is c o n c lu s io n c o u ld b e b a s e d . T h e c o m p la in t d o e s s t a t e t h a t

M r . L a it y a d v is e d M r s . T id m a n t h a t s h e w o u ld b e a s s ig n e d t o a n e w

l o c a t i o n i f s h e d e c id e d t o l e a v e h e r h u s b a n d . B u t , t h e c o m p l a i n t d o e s

n o t a lle g e t h a t t h e d e fe n d a n t s t r ie d t o s e p a ra t e t h e T id m a n s , o r t h a t

t h e d e fe n d a n t s s e t o u t o n a d e lib e r a t e q u e s t t o d is c o v e r t h e in t im a t e

d e t a ils    o f   th e     T id m a n s ’ m a r r ia g e            fo r      n o    o ffic ia l p u r p o s e .     T h e

in fo r m a t io n s o u g h t b y th e d e fe n d a n t s r e la t e d t o a fa c t t h a t a ffe c t e d

M r . T i d m a n ’s a b ilit y t o s e r v e e ff e c t iv e ly a s a n o f f ic e r in T h e S a l v a t io n

A rm y , a n d       a ll t h e      a lle g e d    in q u ir ie s     to o k      p la c e   a t w o r k , w it h in       th e

o ffic ia l c ir c le t h a t h a d t o m a k e t h a t d e t e r m in a t io n .




                     T h i s c a s e is d if f e r e n t f r o m             H e s te r v . B a r n e t t , 7 2 3 S .W .2 d

5 4 4 ( M o . A p p . 1 9 8 7 ) w h e r e t h e c o m p la in t a lle g e d t h a t t h e H e s t e r ’s

                                                              - 7 -
p a s to r “ g a in e d a c c e s s t o t h e H e s te r h o m e t h r o u g h t h e p r e t e n s e a s

c o u n s e lo r t o a s s is t in t h e c o r r e c t io n o f t h e c h ild r e n ’s b e h a v io r , w h e n

th e     tru e     m o t iv e     w a s      to     h a rm       th e      H e s te rs          b y         th e    d is c lo s u r e      o f th e

in fo r m a t io n       o b t a in e d           th ro u g h      g u ile .”           7 2 3          S .W .2 d         a t     5 6 3 .       T h a t

a lle g a t io n , t a k e n a s tr u e , w a s c o n s id e r e d b y th e c o u rt a s s u ffic ie n t

t o s a tis fy th e t h r e e e le m e n t s o f a t o r t o f in v a s io n o f p r iv a c y : (1 ) t h e

e x is te n c e       o f a     s e c re t a n d         p riv a te            s u b je c t m a t t e r ; ( 2 ) a                r ig h t in     th e

p la in t if f s t o k e e p t h a t s u b je c t m a t t e r p r iv a t e ; a n d ( 3 ) t h e o b t a in m e n t

b y    t h e     d e fe n d a n t o f in fo r m a t io n                 a b o u t th e           s u b je c t m a t t e r t h r o u g h

u n r e a s o n a b le m e a n s . 7 2 3 S . W .2 d a t 5 6 2 .




                      F o r     th e      re a s o n s          s ta te d          a b o v e ,         w e         d o   n o t      t h in k     th e

a lle g a t io n s       in     th e      c o m p la in t         s a tis fy          a n y      o f         th e s e     e le m e n t s .          A

S a l v a t io n A r m y o ff ic e r ’s c la im                 t h a t h e h a s a rig h t t o k e e p h is c o n d u c t

s e c r e t m u s t h a v e a v e r y lim it e d s c o p e w h e n t h a t c o n d u c t a f f e c t s h is

a b ility t o       s e rv e     h is     re lig io u s      e m p lo y e r.             W e          w ill a d d r e s s in            a n o th e r

p a r t o f t h is o p in io n t h e c la im                    t h a t t h e d e f e n d a n t u s e d u n r e a s o n a b le

m e t h o d s t o o b t a in t h is a lle g e d p r iv a t e in f o r m a t io n .




                                                                        IV .

                 I n f lic t io n o f E m o t io n a l D is t r e s s /O u t r a g e o u s C o n d u c t




                      A lt h o u g h       t h e      c o m p la in t c o n t a in s                    a      c la im         fo r n e g lig e n t

in flic t io n o f e m o t io n a l d is t r e s s , a ll o f t h e m a t e r ia l a lle g a t io n s in v o lv e

                                                                    - 8 -
th e      in t e n t io n a l, d e lib e r a t e             a c ts      o f th e       d e fe n d a n ts .         T h e re fo r e , w e

c o n c lu d e , a s th e t r ia l c o u r t d id , t h a t t h e c o m p la in t d o e s n o t s ta t e a

c la im        fo r n e g lig e n c e .




                        T h e          in t e n t io n a l     in flic t io n          o f    e m o t io n a l       d is tr e s s          a n d

o u tra g e o u s           c o n d u c t d e s c rib e                th e     s a m e       to rt.     B a in      v . W e lls , 9 3 6

S .W .2 d 6 1 8 n . 3 (T e n n . 1 9 9 7 ).                        T h e e le m e n ts o f th e to rt a re :                         (1 ) th e

c o n d u c t        c o m p la in e d               o f m u s t b e           in t e n t io n a l o r      r e c k le s s ; (2 ) t h e

c o n d u c t m u s t b e                s o    o u tra g e o u s         th a t it is        n o t t o le r a t e d        b y   c iv il i z e d

s o c ie t y ; a n d         (3 ) th e         c o n d u c t c o m p la in e d                o f m u s t r e s u lt in             s e rio u s

m e n t a l in ju r y .            Id .        a t 6 2 2 .       T h e        d e f e n d a n t ’s     c o n d u c t m u s t b e              s o

e x t r e m e i n d e g r e e a s t o g o b e y o n d a ll b o u n d s o f d e c e n c y . M e d l i n v .

A llie d I n v e s t m e n t C o ., 3 9 8 S . W .2 d 2 7 0 ( T e n n . 1 9 6 6 ) . T h e c o u r t ’s d u t y

in     th e     fir s t in s ta n c e           is     to   a p p ly     th e s e      s ta n d a rd s      a n d      to     d e t e r m in e

“ w h e t h e r t h e d e f e n d a n t ’s c o n d u c t m a y r e a s o n a b ly b e r e g a r d e d a s s o

e x t r e m e a n d o u tr a g e o u s a s t o p e r m it r e c o v e ry . . . .”                                   Id . a t 2 7 5 .




                        F o r t h e r e a s o n s w e h a v e a lr e a d y d is c u s s e d , w e a r e o f t h e

o p in io n        th a t       th e      t r ia l ju d g e       w a s         c o rre c t     in     c o n c lu d in g          t h a t   th e

d e f e n d a n t s ’ c o n d u c t d id n o t r is e t o t h e a c t io n a b le le v e l.




                                                                         V .

              T h e I n t e r f e r e n c e w i t h t h e C o u n s e lo r - P a t i e n t R e l a t i o n s h ip




                                                                        - 9 -
                    W e t r e a t t h is s u b je c t s e p a ra t e ly b e c a u s e it is p e rh a p s th e

m o s t s e r io u s a n d b e c a u s e it r e la t e s t o a ll o f t h e w r o n g s a lle g e d b y

th e T id m a n s .




                    In         A lb e r t s     v . D e v in e , 4 7 9                        N .E .2 d         1 1 3    (M a s s . 1 9 8 5 ), th e

c o u r t f o u n d a s u s t a in a b le c a u s e o f a c t io n a g a in s t a m in is t e r ’s c h u r c h

s u p e r io rs         fo r       in d u c in g            th e         m in is t e r ’s                  p s y c h ia t r is t          to     re v e a l

c o n fid e n t ia l in fo rm a tio n                  to          th e m .              In         P a rt V I o f t h is               o p in io n       w e

d is tin g u is h        th a t c a s e           fr o m      t h is          o n e .           A       fu rth e r a n d          p e rh a p s         m o re

fu n d a m e n ta l            d iffe r e n c e        r e s u lt s             fr o m              a    c lo s e       in s p e c t io n        o f     th e

T id m a n s ’ a lle g a t io n s .                 T h e      c o m p la in t o n ly                           a lle g e s       th a t M r . L a it y

s o u g h t c o n fid e n t ia l in fo r m a t io n fr o m                                M r . T i d m a n ’s t h e r a p is t . I t d o e s

n o t a lle g e t h a t h e d is c o v e r e d a n y th in g . In a d d it io n , M r . L a it y ’s le t t e r

t o M r . T i d m a n ’s c o u n s e lo r is m a d e a n e x h ib it a n d it r e a d s in p a r t a s

fo llo w s :

                    I d o a p            p r   e c ia t e       a n d             re s     p e c t       th     e c o n        fid e n t ia l
                    r e la t io n       s h    ip t h a t      m u s          t e x       is t b e       tw      e e n c     o u n s e lo r
                    a n d c o u          n s     e le e , a    n d a           t n o         t im e        w    o u ld I        w a n t to
                    in t r u d e        o n       th a t re     la t io         n s h     ip . T h        a t      s a m e       re s p e c t
                    a p p lie s          to     y o u r w     o rk w              it h    C a p ta        in      M a rk      T id m a n .

                    M     y re a s o n th e re fo              re       fo    r th       e t e le p h o n e c a ll s e v e r a l
                    w     e e k s a g o a n d th                is       le    tte       r is th a t s o m e r e p o r t is
                    r   e q u ir e d b y T h e S a              lv      a t   io n         A r m y w h ic h w ill h e lp u s
                    t   o a s c e rt a in t h e                   a    c t    iv e           p a rt ic ip a t io n a n d th e
                    b    e n e fit s re c e iv e d              fr    o m        th       e c o u n s e li n g p r o c e s s .

                    T h e r e a r e s e v e r a l fa c t o r s w h ic h w e b e lie v e w o u ld
                    g iv e r e a s o n fo r r e q u e s tin g s o m e r e s p o n s e f r o m
                    y o u :




                                                                              - 1 0 -
1    .       T h e   in           d iv   id u a l      r e c e iv in     g     c o        u n s      e lin g     is
p    a y in g n o p e             rs o   n a l fu    n d s to re         c e iv e          th is       b e n e fit .
T    h e S a lv a tio            n A     rm y ,     in it s c a r       e a n d            c o n      c e rn fo r
t   h is o ff ic e r               is     w illin     g t o c o          v e r a          ll e       x p e n s e s
c    o n n e c te d w             it h    th e s    e s s io n s .

2 .      A n y      o ffic e               r        re c e     iv in g    s u c h      b e n e fit s
u n d e rs ta n d s th a t                   s o m e b       a s ic in f o r m a t io n w ill b e
s h a re d     w it h     m                y       o ffic     e .       N o     c o n fid e n t ia l
in fo r m a t io n is re q                   u e s te d       in t h is re p o r t .

3 .           In t h     e c     a s e o f C        a p t    a in    T id m a n , h e                h a     s b e e    n
in     c o u n s e      li n g      s e s s io n      s w     it h   y o u s in c e J              a n     u a ry o             f
1 9     9 3 o n a       re g      u la r b a s       is .   H o p     e fu lly , s o m            e p       o s it iv   e
c h     a n g e s      s h o       u ld h a v        e t    a k e    n p la c e d u                 r in      g th a        t
t im      e .

N o w , h a v in g s                h a re d w it h m e s o m e a s p e                            c ts o f h is
o w n life a n d                   th e t r a u m a s w h ic h h a v e                                 s e v e re ly
a ffe c t e d h im ,                   I c a n w e ll u n d e r s ta n d                              th a t th e
p ro c e s s o f w o                r k in g t h r o u g h a ll o f t h a t m                           u s t ta k e
t im e a n d g r e a                  t p a t ie n c e . C h a n g e s m u                            s t o c c u r
in t e r n a lly a n d             t o e x p e c t r a d ic a l c h a n g e e                       x t e r n a lly
m u s t b e a n t ic                 ip a t e d w it h fo r b e a r a n c e                         a n d w it h
s o m e c a u t io n               le s t t h e y e x a c e rb a t e t h e e                         m o t io n a l
s c a rs w it h w h                  ic h h e is d e a lin g .

F    ro m a n         a d m         in is tr a t iv     e p      o s it io n ,     T      h e       S a lv a      tio n
A     r m y is c      o n c       e rn e d th a        t a f    t e r t h is     le       n g     th o f t      im e ,
t   h e r e s e     e m s            to b e lit        t le        o r n o c      h      a n     g e s in          h is
u    n d e rs t a   n d in         g o f p e o           p le        a n d th       e     ir      n e e d s      , o f
w      o r k in g   r e la       t io n s h ip s ,        o r     h is o w n            in t    e rp e rs       o n a l
r   e s p o n s e    s .

In y o u r t e le p h o n e m e s s a g e t o m e                                        , y o u im p lie d
t h a t T h e S a l v a t io n A r m y le a d e r s h                                     ip n e e d e d t o
t a k e w h a t e v e r a c t io n s t h e y d e e m e d                                     n e c e s s a r y in
d e a lin g w it h C a p t a in T id m a n . T h                                        a t s ta n c e o n
y o u r p a r t r a t h e r c o n c e r n s m e . E v id e                                 n t ly M a r k h a s
s h a re d m u c h in fo r m a t io n w it h y o u                                         re g a r d in g h is
fe e lin g s        t o w a r d      a d m in is tr a t io                                n        a n d      h is
a p p o in t m e n t s . T h a t is a s it s h o u ld                                       b e , h o w e v e r,
h e c a n n o t b e t o t a lly o b je c t iv e a n                                     d n o n e o f u s
w o u ld b e in lik e c ir c u m s ta n c e s .

I t is n o t m y d e s ir e t o s h a r e w it h y o u in f o r m a t i o n
t h a t w o u ld b ia s y o u r w o r k w it h h im , h o w e v e r

                                                     - 1 1 -
                      s o m e in fo r m a t io n                 fro m    y o u w o u ld h e lp t h e
                      le a d e r s h ip t o k n o w             h o w t o r e s p o n d to h im in t h e
                      c o m in g d a y s .

                      I     w o u ld a p p r e c ia t e y o u r g iv in g m e a t le a s t t h e
                      b    a s ic in f o r m a t io n o n t h e a t t a c h e d r e p o r t .             In
                      a    d d it io n , s o m e           in d ic a t io n   a s    to      a     fu tu re
                      a    f f i r m a t i v e c o n c lu s io n o f t h e c o u n s e li n g p r o c e s s
                      w      o u ld      b e     h e lp fu l.       T h is   w ill b e         h e ld    a s
                      c    o n fid e n t ia l. If y o u d e s ir e t o t a lk w it h M a r k a s t o
                      t   h e c o n t e n t s o f y o u r r e p o r t , w e w ill b e p le a s e d to
                      c    o v e r a n y e x p e n s e s in v o lv e d w it h t h a t s h a r in g .

                      Y o u r t im e ly re s p o n s e                  to       t h is      re q u e s t is              m o s t
                      a p p r e c ia t e d .




W e    c a n n o t fin d          in     th e   le t t e r a      re q u e s t th a t th e                        c o u n s e lo r r e v e a l

c o n fid e n t ia l in fo r m a t io n .               In     fa c t, th e             le t t e r        r e c o g n iz e s        th a t   th e

c o u n s e lo r      c a n n o t r e v e a l in fo r m a t io n                      g iv e n       in      c o n fid e n c e , a n d           it

c o n c lu d e s b y u r g i n g t h e c o u n s e lo r t o d is c u s s t h e in f o r m a t i o n s o u g h t

w it h M r . T id m a n .              A n d , a s w e h a v e p o in t e d o u t , t h e c o m p l a i n t d o e s

n o t a lle g e t h a t a n y b re a c h o f c o n fid e n c e o c c u rr e d .




                                                                  V I.

                                                  R e lig io u s F re e d o m




                      T h e      S a lv a tio n        A rm y      is        a   c h u rc h           fo r     F ir s t A m e n d m e n t

p u r p o s e s .         M c C lu r e     v . T h e     S a lv a tio n           A rm y , 4 6 0              F .2 d      5 5 3     (5 th    C ir .

1 9 7 2 ). B y p re v e n tin g t h e g o v e rn m e n t fr o m                                  in t e r fe r in g w it h t h e f r e e

e x e r c is e      o f r e lig io n , t h e           F ir s t A m e n d m e n t lim it s                         th e    r o le     o f c iv il

c o u rts    in      r e s o lv in g       c o n t r o v e r s ie s          th a t       a ffe c t        th e     c h u rc h       a n d    it s

                                                                - 1 2 -
m e m b e r s . S e r b ia n E a s t e r n O r t h o d o x D io c e s e v . M iliv o je v ic h , 4 2 6 U .S .

6 9 6        (1 9 7 6 ).        In        m a tte r s          in v o lv in g           “ d is c ip lin e ,      fa it h ,     in t e r n a l

o r g a n iz a t io n , o r e c c le s ia s t ic a l r u le , c u s t o m                      o r la w ” t h e c iv il c o u r t s

a r e b o u n d t o a c c e p t t h e d e c is io n s o f a r e lig io u s o r g a n iz a t io n . I d . a t

7 1 3 .




                        H o w e v e r, n o t a ll a c t io n s o f c h u r c h o ffic ia ls a re fr e e fr o m

s ta t e        in t e r f e r e n c e .              P r e s b y t e r ia n       C h u rc h          v .      H u ll       M e m o r ia l

P re s b y t e r ia n       C h u rc h , 3 9 3             U .S . 4 4 0        (1 9 6 9 ); A lb e r t s          v . D e v in e , 4 7 9

N .E .2 d       1 1 3    (M a s s . 1 9 8 5 ); B e a r v . R e fo r m e d                      M e n n o n it e      C h u rc h , 3 4 1

A .2 d 1 0 5 (P a . 1 9 7 5 ); G u in n v . C h u r c h o f C h r is t o f C o llin s v ille , 7 7 5 P .2 d

7 6 6      (O k la . 1 9 8 9 ).       S o m e          c o u rts     d e c id e     d is p u te s       in v o lv in g       r e lig io u s

o r g a n iz a t io n s if t h e y c a n b e r e s o lv e d b y t h e a p p lic a t io n o f “ n e u t r a l

p r in c ip le s ” o f la w . M o s e s v . D io c e s e o f C o lo r a d o , 8 6 3 P .2 d 3 1 0 (C o lo .

1 9 9 3 ).




                        M o s t c o u r t s m a k e a d is t in c t io n b e t w e e n c a s e s in v o lv in g

th e       r e lig io u s     o rd e r        a n d     it s    c le r g y      a n d       to rt   c a s e s      in v o lv in g        la y

m e m b e r s . W it h r e s p e c t t o t h e e m p lo y m e n t o f c le r g y , t h e c o u r t s a re

n e a r ly     u n a n im o u s          in    h o ld in g      th a t th e        c iv il c o u r t s        c a n n o t “ in v o lv e

t h e m s e lv e s in r e v ie w in g t h e t e r m in a t io n o f c le r g y fo r t h e o lo g ic a l o r

d is c ip lin a r y r e a s o n s .”              H ig g in s       v . M a h e r , 2 1 0           C a l. A p p . 3 d         1 1 6 8    a t

1 1 7 0 ( C a l. A p p . 1 9 8 9 ) . A s t h e c o u r t s a id in M c C lu r e v . T h e S a l v a t io n

A rm y ,

                                                                   - 1 3 -
                                      T h e r e la t io n s h ip b e t w e e n a n o                  rg a n iz e d
                    c    h u    rc     h a n d it s m in is t e r s is it s l i f e b lo              o d . T h e
                    m     in    is   t e r is th e c h ie f in s tr u m e n t b y w                   h ic h t h e
                    c    h u    rc     h s e e k s t o fu lfill it s p u r p o s e .                   M a tte rs
                    t   o u    c h     in g t h is r e la t io n s h ip m u s t n e c e s             s a r ily b e
                    r   e c    o g     n iz e d a s o f p r im e e c c le s ia s t ic a l            c o n c e rn .

4 6 0 F .2 d a t 5 5 8 -9 .                   I t is fo r t h is re a s o n th a t t h e T id m a n s v o lu n t a r ily

d is m is s e d     t h e ir c la im s                b a s e d      o n   th e     t e r m in a t io n     o f e m p lo y m e n t .

T h e y    r e c o g n iz e d            th a t      T h e      S a lv a tio n       A r m y ’s      d e t e r m in a t io n      o f    a

s u ff ic ie n t r e a s o n fo r d is c h a r g e is b e y o n d t h e r e v ie w in g p o w e r o f t h e

c o u rts . “ [T ]h e           s u p e r v is o r y         p o w e r o f th e         c iv il t r ib u n a ls       m a y    n o t b e

in v o k e d w h e n t h e o n ly p r o p e r t y in v o lv e d is t h e lo s s o f c le r ic a l o f f i c e

a n d t h e s a la r y in c id e n t t h e r e t o . W a t s o n v . J o n e s , 8 0 U .S . 6 7 9 ( 1 8 7 1 ) .




                    T o r t c la im s , h o w e v e r , d o                       n o t e n jo y     th e   s a m e      d e g re e     o f

p r o t e c t io n fr o m            s ta t e p o w e r . S e e A lb e r t s v . D e v in e , 4 7 9 N .E .2 d 1 1 3

(M a s s . 1 9 8 5 ); G u in n v . C h u r c h o f C h r is t o f C o llin s v ille , 7 7 5 P .2 d 7 6 6

(O k la . 1 9 8 9 ). In S h e r b e r t v . V e r n e r , 3 7 4 U .S . 3 9 8 (1 9 6 3 ), t h e S u p r e m e

C o u r t h e ld        t h a t a c t io n s           p o s in g     “ s o m e      s u b s t a n t ia l t h r e a t o f p u b lic

s a fe t y , p e a c e , o r o r d e r ” m a y b e s u b je c t t o g o v e r n m e n t a l r e g u la t io n

e v e n t h o u g h p r o m p t e d b y r e lig io u s b e lie f s o r p r in c ip le s . 3 7 4 U .S . a t

4 0 3 .   T h e    in t e n t io n a l a n d                 m a lic io u s       a lie n a t io n    o f a ffe c t io n       o f o n e

s p o u s e fro m         th e o th e r             t h r e a t e n s p u b li c w e lf a r e a n d o r d e r a n d d o e s

n o t c o m e      w it h in          t h e     p r o t e c t io n     o f th e     F ir s t A m e n d m e n t .         H e s te r v .

B a r n e t t , 7 2 3 S .W .2 d 5 4 4 (M o . A p p . 1 9 8 7 ).                            “ A p p lic a t io n o f a s e c u la r

s t a n d a r d t o s e c u la r c o n d u c t t h a t is t o r t io u s is n o t p r o h ib it e d b y t h e



                                                                     - 1 4 -
C o n s tit u t io n .”       M o s e s v . D io c e s e        o f C o lo r a d o , 8 6 3             P .2 d      3 1 0     a t 3 2 0

(C o lo . 1 9 9 3 ).




                    T h e r e a r e c a s e s h o w e v e r, in w h ic h t h e a lle g e d t o r t s o c c u r

in     th e   c o u rs e      o f th e    p r o c e e d in g      in v o lv in g        d is c ip lin e          o f p r ie s t o r

p a s t o r . I n o n e c a s e t h e c o u r t h e ld t h a t t h e t o r t s a lle g e d w e r e “ s im p ly

t o o c lo s e to t h e p e c u lia r ly re lig io u s a s p e c t s o f t h e t r a n s a c tio n t o b e

s e g r e g a t e d a n d t r e a t e d s e p a r a t e ly -- a s s im p le c iv il w r o n g s .” H ig g in s

v . M a h e r , 2 1 0 C a l. A p p . 3 d 1 1 6 8 a t 1 1 7 6 (C a l. A p p . 1 9 8 9 ). In a n o t h e r ,

th e     c o u r t h e ld      t h a t in d u c in g    a      p h y s ic ia n     to          b re a c h       h is    p a t ie n t ’s

c o n f id e n c e a n d d iv u lg e in f o r m a t io n t o t h a t p a t ie n t ’s c h u r c h s u p e r io r s

d id    n o t e n jo y       F ir s t A m e n d m e n t p r o t e c t io n .            A lb e r t s        v . D e v in e , 4 7 9

N .E .2 d 1 1 3 (M a s s . 1 9 8 5 ).




                    W e       a re   p e rs u a d e d   th a t t h is      c a s e        is      m o r e       lik e      H ig g in s .

F u lle r q u o t e s fr o m         t h a t c a s e fo llo w :

                    H      ig g in s h a s p le a d e d t h e e s s e n t ia l e le m e n t s o f
                    t    h e t o r t s o f in v a s io n o f p r iv a c y , d e fa m a t io n ,
                    a     n d t h e in t e n t io n a l a n d n e g lig e n t in flic t io n o f
                    e     m o t io n a l d is t r e s s . H is p le a d in g is p la in a n d
                    d     ir e c t i n t e r m s o f a c c u s in g t h e B is h o p a n d
                    o     t h e r c h u r c h h ie r a r c h y o f u n w a r r a n t e d a n d
                    m       a l i c i o u s c o n d u c t w h i c h c a u s e d h im s e v e r e
                    d     a m a g e . H a d t h e s e a lle g a t io n s b e e n s e t f o r t h
                    w       it h o u t t h e p r e a m b le s h o w in g t h e ir g e n e s is in
                     t   h e p r ie s t -b is h o p r e la t io n s h ip , it is d o u b t f u l
                    t    h e y c o u ld h a v e b e e n d is m i s s e d o n d e m u r r e r .

2 1 0 C a l. A p p . 3 d a t 1 1 7 5 .




                                                            - 1 5 -
                  R e g a r d le s s       o f    th e     c h u r c h ’s   m o t iv e s       o r
                  o b je c t i v e s , o r t h e c ir c u m s t a n c e s g iv in g r i s e ,
                  w e w o u ld p r o b a b ly a g re e t h a t t o r t s s u c h a s
                   b a t t e r y , f a ls e im p r is o n m e n t o r c o n v e r s io n
                  c a n n o t b e p e r p e t r a t e d u p o n it s m e m b e r s w it h
                  c iv il im p u n it y . W e fin d , h o w e v e r, t h a t a t le a s t
                  i n t h e c o n t e x t o f H i g g i n s ’s a v e r m e n t s , t h e t o r t s
                  r e c it e d a r e s im p ly t o o c lo s e t o t h e p e c u lia r ly
                  r e lig io u s a s p e c ts o f t h e t r a n s a c tio n t o b e
                  s e g r e g a t e d a n d t r e a t e d s e p a r a t e ly -- a s s im p le
                  c iv il w r o n g s . T h e m a k in g o f a c c u s a tio n s o f
                  m is c o n d u c t ; t h e d is c u s s io n o f s a m e w it h in t h e
                  o r d e r ; t h e r e c o m m e n d a t io n o f p s y c h o lo g ic a l o r
                  m e d ic a l t r e a t m e n t ; t h e in flic t io n , w h e t h e r
                  in t e n t io n a lly      o r n e g lig e n t ly , o f e m o t io n a l
                  d is t r e s s -- t h e s e a r e a ll a c t iv it ie s a n d r e s u lt s
                  w h ic h w ill o f t e n , if n o t u s u a ll y , a t t e n d t h e
                  d iffic u lt p r o c e s s b y w h ic h p r ie s tly fa c u lt ie s a re
                  t e r m in a t e d .      I f o u r c iv il c o u r t s e n t e r u p o n
                  d is p u te s b e t w e e n b is h o p s a n d p rie s ts b e c a u s e
                  o f a lle g a t io n s o f d e fa m a t io n , m e n t a l d is tr e s s
                  a n d in v a s io n o f p r iv a c y , it is d if fic u lt t o
                  c o n c e iv e t h e t e r m in a t io n c a s e w h ic h c o u ld n o t
                   r e s u lt in a s u s t a in a b le la w s u it .

2 1 0 C a l. A p p . 3 d a t 1 1 7 6 .




                  In   t h is   c a s e , a ll t h e    a lle g a t io n s   o f w r o n g d o in g   in v o lv e d

c o n d u c t t h a t o c c u r r e d in t h e c o u r s e o f a n in v e s t ig a t io n c o n c e r n in g

M r . T i d m a n ’s f i t n e s s t o f i ll a n o f f ic e in T h e S a l v a t io n A r m y . T h i s is a

p e c u lia r ly e c c le s ia s t ic a l u n d e r t a k in g , a n d it in v o lv e s T h e S a l v a t io n

A r m y ’s b e li e f s a n d c o r e v a lu e s .




                  W e h o l d t h a t t h e c o m p l a i n t s h o u ld h a v e b e e n d is m i s s e d o n

t h is g ro u n d a s w e ll.




                                                       - 1 6 -
                         T h e ju d g m e n t o f t h e t r ia l c o u r t is a ffir m e d a n d t h e c a u s e

is r e m a n d e d t o t h e C ir c u it C o u r t o f D a v id s o n C o u n t y fo r a n y fu r t h e r

p r o c e e d in g n e c e s s a r y . T a x t h e c o s ts o n a p p e a l t o t h e a p p e lla n t s .




                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                     B E N H . C A N T R E L L , J U D G E
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H E N R Y F . T O D D , P R E S ID IN G J U D G E
M ID D L E S E C T IO N



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W IL L IA M B . C A IN , J U D G E
                  IN     T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                         A T N A S H V IL L E




M A R K S . T ID M A N a n d                                                         )
E V E L Y N J . T ID M A N ,                                            )
                                                                        )
            P l a i n t i f f s /A p p e l l a n t s ,                  )
                                                                        )            A p p e a l N o .
V S .                                                                   )            0 1 -A -0 1 -9 7 0 8 -C V -0 0 3 8 0
                                                                        )
T H E     S A L V A T IO N            A R M Y ,                                      )           D a v id s o n C i r c u it

J A M E S R . W O R T H Y , B E R T H A                                              )        N o . 9 7 C -1 7 6
W O R T H Y , K E N N E T H E . B R E W E R ,                                        )
F R E D R U T H ,                                )                                   A ffir m e d a n d
                                                 )                                   R e m a n d e d
        D e f e n d a n t s /A p p e l l e e s .                                     )


                                                      J U       D   G       M    E       N   T

                         T h is c a u s e c a m e o n to b e h e a rd u p o n th e re c o rd o n a p p e a l

fro m      th e        C ir c u it C o u r t o f D a v id s o n                 C o u n t y , b r ie fs        a n d     a rg u m e n t o f
c o u n s e l; u p o n c o n s id e r a t i o n w h e r e o f , t h i s C o u r t i s o f t h e o p in i o n t h a t

in t h e ju d g m e n t o f t h e t r ia l c o u r t t h e r e is n o r e v e r s ib le e r r o r .

                   In a c c o r d a n c e w it h t h e o p in io n o f t h e C o u r t file d h e r e in ,

it is , t h e r e fo r e , o r d e r e d a n d a d ju d g e d b y th is C o u r t t h a t t h e ju d g m e n t

o f t h e t r ia l c o u r t is a ffir m e d .      T h e c a u s e is re m a n d e d t o t h e C ir c u it

C o u r t o f D a v id s o n C o u n t y fo r t h e e x e c u t io n o f t h e ju d g m e n t a n d f o r

t h e c o lle c t io n o f t h e c o s ts a c c ru e d b e lo w .

                   C o s t s o f t h is a p p e a l a r e t a x e d a g a in s t M a r k S . T id m a n a n d

E v e ly n   T id m a n , P r in c ip a ls , a n d       L a rry       L . C r a in , S u r e t y , fo r w h ic h

e x e c u t io n m a y is s u e if n e c e s s a r y .



                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                         H E N R Y F . T O D D , P R E S ID IN G J U D G E
                                                         M ID D L E S E C T IO N



                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                         B E N H . C A N T R E L L , J U D G E



                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                         W IL L IA M B . C A IN , J U D G E




                                                      - 1 8 -